Citation Nr: 1036195	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  03-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had two verified periods of active duty for training, 
from November 8, 1983 to March 15, 1984, and from June 13 to June 
27, 1987.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal of March 2003 and February 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The procedural history of this appeal is complex.  
In June 2007, the Board, in pertinent part, denied the claim for 
service connection for PTSD.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In late January 2009, the Court, in pertinent part, 
vacated that portion of the Board's June 2007 decision which 
denied entitlement to service connection for PTSD.  

In July 2009, the Board again denied the claim for service 
connection for PTSD.  The Veteran again appealed that decision to 
the Court.  In February 2010, the Court, in pertinent part, 
vacated that portion of the Board's July 2009 decision which 
denied entitlement to service connection for PTSD, as discussed 
below, for readjudication consistent with the Court's decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim on appeal 
has been recharacterized as required in the Court's February 2010 
Order.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In Clemons, the Court determined that a claim for service 
connection for PTSD encompassed a claim for service connection 
for a psychiatric disorder manifested by the symptoms identified 
by the claimant as "PTSD."  23 Vet. App. at 5, 6.  The Court 
explained that, even though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be a claim 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed . . . ."  Id.  In this case, the medical evidence has 
focused solely on whether the Veteran has PTSD as a result of his 
service.  There is no clinical evidence which addresses the 
likelihood that the Veteran has a psychiatric disorder other than 
PTSD.  

When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, this 
matter must be remanded for a new VA examination and opinion.  38 
C.F.R. § 3.327.  Further development of the medical evidence is 
required to assist the Board to reconcile the apparently 
contradictory medical evidence and opinions.

The Board notes that 38 C.F.R. § 3.304(f), which governs 
determinations related to PTSD, was amended, effective July 13, 
2010.  The revised regulation applies to stressors related to 
hostile military or terrorist activity.  As the Veteran in this 
case served only in the continental United States, the revised 
regulation does not appear to apply.  Additionally, the stressor 
alleged by the Veteran, his injury in a tank, has been conceded.  
Therefore, it appears top the Board at this time that the revised 
regulation is not applicable to the Veteran's appeal and no 
further development under the revised regulation is required.  
However, the agency of original jurisdiction should consider this 
amended regulation, as with consideration of all current law and 
regulation, when reviewing the Veteran's appeal on Remand.  
75 Fed. Reg. 39,852 (July 13, 2010); 75 Fed. Reg. 41,092 (July 
15, 2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's current VA clinical 
records, from December 2007 to the 
present, especially records of mental 
health treatment or assessment since 
December 2007, should be obtained.

In addition, all records that the Veteran 
sought treatment for a psychiatric 
disorder or was afforded VA outpatient 
mental health services prior to October 
2001 should be obtained and associated 
with the claims file. 

2.  The Veteran should be afforded the 
opportunity to submit or identify any 
records of non-VA or private clinical 
treatment for a mental health disorder, 
and to submit additional evidence, of any 
type, such as, but not limited to, 
occupational/employment clinical records.  

3.  The Veteran should be afforded VA 
psychiatric examination to determine the 
nature, onset date, and etiology of any 
current psychiatric or psychological 
pathology.  The RO must specify for the 
examiner the stressor or stressors that it 
has determined are established by the 
record.

The claims file must be made available to 
the examiner for review in connection with 
the examination.  Examination must be 
conducted with consideration of the 
criteria for PTSD.  An opinion in 
response to the questions below should 
be obtained even if the Veteran does 
not report for the examination.

The examiner should review the Veteran's 
service treatment records, reports of 
stressors, VA and non-VA clinical records 
since 1987, including records of treatment 
rendered from 2001, the Veteran's 
statements, and the conflicting 
conclusions as to appropriate diagnosis/es 
provided following VA examination in 
October 2006 and following July 2010 
private examination by SKL, MD.  

The examiner/reviewer should address the 
following questions:

a). What psychiatric disorder or disorders 
are present?  In answering this question, 
the examiner/reviewer must address and 
reconcile the conflicting opinions as to 
the appropriate diagnosis/es provided 
following October 2006 VA examination and 
July 2010 examination by SKL, MD.  

b) Is it at least as likely as not (a 50 
percent likelihood, or greater) that the 
Veteran has a current psychiatric disorder 
which was first manifested during service 
or has been chronic and continuous since 
service?  

c) Is it at least as likely as not (a 50 
percent likelihood, or greater) that the 
Veteran has a current psychiatric disorder 
which is a result of his service, to 
include any stressor experienced in 
service?  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If the examiner is unable to reach 
an opinion because there are insufficient 
facts or data within the claims file, the 
examiner should identify the relevant 
testing, records, or other information 
needed to provide the requested opinion.  
The agency of jurisdiction should conduct 
the identified development, to the extent 
possible, and the claims file should be 
returned to the examiner/reviewer for an 
addendum in light of the additional 
development.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an SSOC 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


